DETAILED ACTION
Status of Application
This action follows a reply filed on 03/18/2022.  Per the reply, claims 12 and 14-16 have been amended; claims 9, 11, 13 and 21 have been cancelled. No new claims have been added. Accordingly, claims 1, 2, 4-8, 10, 12 and 14-20 remain pending and under examination herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
The rejection under 35 U.S.C. 103 over Windisch et al has been obviated by the amendment
rewriting claim 12 to include all the limitations of (now cancelled) claims 9 and 11. The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) has been obviated by the amendments to claim 14-16.

Withdrawal of Allowability
	Upon reconsideration, the indicated allowability of claims 1, 2, 4-8 and 17 is withdrawn so that new grounds of rejection may be entered as detailed infra.  

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either of WO 2017/064859 A1 (‘WO ‘859’) (citing infra to corresponding English language equivalent US 2018/0282459 A1 (‘US ‘459’)) and WO 2017/064857 A1 (‘WO ‘857’) (citing infra to corresponding English language equivalent US 2018/0305489 A1 (‘US ‘489’).
	Regarding Claims 1, 2 and 4-7, WO ‘859 and WO ‘459 each disclose a copolymer containing at least a non-conjugated olefin unit and a conjugated diene unit as well as an aromatic vinyl unit, specifically, a multi-component copolymer containing units of ethylene [for claims 1, 4], butadiene [for claims 1, 5, 6] and styrene [for claims 2, 7] and wherein a content of the non-conjugated olefin unit is equal to or larger than 40 mol%, a main chain of the copolymer is constituted only of acyclic structures (i.e., enchained units of ethylene, 1,3-butadiene and styrene) and the non-conjugated olefin unit is an acyclic non-conjugated olefin unit (ethylene).  See US ‘459, Copolymer d of Table 1 (para [0248]) and US ‘489, Copolymer b of Table 1 (para [0247]).  
Present claim 1 further recites the feature of “a degree of crystallinity derived from the non-conjugated olefin unit in the temperature range of 100oC to 150oC, measured by differential scanning calorimetry (DSC), is equal to or less than 4.0%.”  With respect to this feature, it is noted that both Copolymer d and Copolymer b are characterized by a degree of crystallinity of non-conjugated olefin parts of 0% as measured by DSC.  See US ‘459, Table 1 and paragraphs [0043]-[0045] and US ‘489, Table 1 and paragraphs [0045]-[0047].  In both references, the degree of crystallinity of the non-conjugated olefin parts is calculated using a crystal fusion heat (J/g) of the non-conjugated olefin parts obtained by using DSC in a temperature range of 0oC to 140oC (see US ‘489, paras [0045], [0047] and US ‘459, paras [0043], [0045]) rather than in a range of 100oC to 150oC as claimed.  Nevertheless, US ‘489 and US ‘459 (see Table 1 of each) further characterize the Copolymer b and the Copolymer d, respectively, as having a crystal fusion heat of non-conjugated olefin parts of 0 J/g and no (none) melting point (Tm).  In light of the disclosed thermal properties, it is submitted that one of ordinary skill in the art would have expected the respectively disclosed copolymers to intrinsically possess the requisite degree of crystallinity (≤ 4.0%) when measured by DSC over the claimed temperature range.  Where, as here, a reference discloses all the limitations of a claim except for a property or function, and examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, basis exists for shifting the burden of proof to applicant.  See, In re Fitzgerald et al, 205 USPQ 594, 596 (CCPA 1980) and MPEP 2112-2112.02.
	Regarding Claim 8, it is noted that the disclosed Copolymer d has a content of the non-conjugated olefin unit of 41 mol%, a content of the conjugated diene unit of 35 mol%, and a content of the aromatic vinyl unit of 24 mol% (see US ‘459, Table 1), while the disclosed Copolymer b has a content of the non-conjugated olefin unit of 60 mol%, a content of the conjugated diene unit of 30 mol%, and a content of the aromatic vinyl unit of 10 mol% (see US ‘489, Table 1).  Thus, each of the disclosed copolymers meets the compositional limitations of claim 8.  
	Regarding Claim 17, it is further noted that rubber compositions containing the Copolymer d and the Copolymer b are respectively disclosed by WO ‘859 and WO ‘459 (see US ‘459, Comparative Example 4 of Table 2 and US ‘489, Comparative Example 2 of Table 2). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘859 (citing infra to corresponding English language equivalent US 2018/0282459 A1 (‘US ‘459’)).
Regarding Claim 18, WO ‘859 discloses the rubber composition of claim 17 as discussed above. WO ‘859 differs from the claimed invention in failing to explicitly disclose a tire, using the rubber composition of claim 17.  Nevertheless, WO ‘859 reports a crack growth resistance of 100 and a wear resistance of 99 for a crosslinked rubber composition containing 100 parts by mass of the Copolymer d versus a crack growth resistance of 103 and a wear resistance of 102 for a crosslinked rubber composition containing 100 parts by mass of the Copolymer D (see US ‘459, Table 2: Comparative Example 4 and Example 4).  Although Comparative Example 4 falls outside the scope of the WO ‘859 invention, case law holds that the fact that “better alternatives exist in the prior art does not mean that an inferior combination is inapt for obviousness purposes.” In re Mouttet, 686 F.3d 1322, 1334 [103 USPQ2d 1219] (Fed. Cir. 2012).  See also MPEP 2123 (I) – (II) (Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments).  Instantly, the proximity in the measured resistance values would have led one of ordinary skill to expect the rubber compositions of Comparative Example 4 and Example 4 to share similar utilitarian properties, including applicability in the manufacture of tire parts as generally described in WO ‘859 (see US ‘459, para [0210]).  Therefore, it would have been obvious to one of ordinary skill in the art to create a tire as claimed, using the rubber composition of Comparative Example 4 of WO ‘859, with a reasonable expectation of success.  

Response to Argument
Applicant’s arguments filed 03/18/2022 have been fully considered but are moot because the new grounds of rejection supra do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
	Claims 10, 12, 14-16, 19 and 20 are allowed. 
	The closest prior art to WO ‘859 and WO ‘459, discussed above, does not describe the inventions of instant claims 10, 12, 14-16, 19 and 20, or provide proper rationale to modify their respective inventions into the invention of any of said claims.      

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/04-27-22





.